  Case 19-31635       Doc 18
                          16      Filed 12/26/19
                                        12/24/19 Entered 12/26/19
                                                         12/24/19 15:04:18
                                                                  14:57:41             Desc Main
                                    Document     Page 1 of 4


                            NORTHERN DISTRICT OF ILLINOIS
                                       EASTERNS DIVISION

In Re:                                         )
                                               )      Case No. 19-31635
         Claudine Minogue                      )
                                               )
                       Debtor.                 )



                                       NOTICE OF FILING

TO: See attached service list

        PLEASE TAKE NOTICE that on the 24th day of December , 2019 the undersigned
filed with the Clerk of the United States Bankruptcy Court the attached
        Objection to confirmation of Chapter 13 plan


                                                      BEERMANN LLC

                                                      By:    /s/Jeffrey K. Gutman
                                                              One of its attorneys


                                       PROOF OF SERVICE

      The undersigned certifies that a copy of this notice and the attached was duly served by
U.S. Mail to the above-mentioned individuals and attorneys on the attached service list at the above-
mentioned address, with proper postage prepaid this 24th       day of December         , 2019


                                                      /s/ Jeffrey K. Gutman
                                                      Jeffrey K. Gutman




GUTMAN & ASSOCIATES
4018 N. Lincoln Avenue
Chicago, Illinois 60618
773/472-4500
     Case 19-31635     Doc 18
                           16    Filed 12/26/19
                                       12/24/19 Entered 12/26/19
                                                        12/24/19 15:04:18
                                                                 14:57:41   Desc Main
                                   Document     Page 2 of 4




Service List

1.       Claudine Minogue
         219 Sky Hill Road
         Wauconda, IL 60084

2.       Glenn B. Stearns
         801 Warrenville Road
         Suite 650
         Lisle, IL 60532

3.       United States Trustee
         219 S. Dearborn
         Room 873
         Chicago, Il 60604

4.       Joseph E. Cohen
         Cohen and Krol
         105 West Madison
         Suite 1100
         Chicago, Il 60602
     Case 19-31635     Doc 18
                           16     Filed 12/26/19
                                        12/24/19 Entered 12/26/19
                                                         12/24/19 15:04:18
                                                                  14:57:41             Desc Main
                                    Document     Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                         )
                                               )       Case No. 19-31635
         Claudine Minogue                      )
                                               )
                        Debtor.                )

                     OBJECTION TO CONFIRMATON OF CH 13 PLAN

         The creditor, BEERMANN LLC (“Beermann ”), by and through its attorney, Jeffrey K.

Gutman, and sets forth the following objection to confirmation of the Debtor’s Chapter 13 plan:

1.       Beermann is a judgment creditor of the Debtor in the amount of $85,000. The Beeerman

         judgment was recorded and is thus secured by all of the Debtor’s real estate.

2.       The debtor has proposed to pay a 100% plan with payments of $125 per month for 23

         months and on the 24th month a balloon payment of $301,354

3.       The total to be paid in the first 23 months is $2,875.00. Thus, the only one that will be

         paid from the plan is the Debtor’s attorney’s fees.

4.       The plan as proposed is not feasible because the Debtor has not shown any ability to pay

         the balloon payment of $301,354.

5.       The plan as proposed does not provide any adequate protection and there is a likelihood

         that the balloon payment will not be paid. Thus, the plan as proposed will guarantee

         creditors less than the amount that would be distributed under chapter 7.

6.       The Debtors has listed in Schedule A/B ownership of two parcels of real estate: 219 Sky

         Hill Road, Wauconda, IL (“the Wauconda home”) and 1848 Tails Edge Drive,

         Northbrook, IL (“the Northbrook home”)
     Case 19-31635      Doc 18
                            16     Filed 12/26/19
                                         12/24/19 Entered 12/26/19
                                                          12/24/19 15:04:18
                                                                   14:57:41              Desc Main
                                     Document     Page 4 of 4


7.       The debtor’s schedules list her as residing in the Wauconda home. However, the value of

         the home is listed at $0.00, even though the property it is listed for sale for over

         $300,000.00.

8.       The Wauconda home had 2018 real estate taxes of $9,204.50, or $767.04 per month.

         However, the Debtor has listed in Schedule J real estate taxes of only $540.00 per month.

9.       In addition, the 2018 real estate taxes for the Northbrook house was $17,261.03 or

         $1,438.41 per month. However, the schedules fail to show any payment for any real

         estate taxes for this property.

10.      The Debtor’s Schedule J is incorrect in that it fails to include all of the Debtor’s

         necessary expenses and the Chapter 13 plan is not feasible because the Debtor does not

         have the funds available as proposed.

         WHEREFORE, BEERMANN LLC prays this Court deny confirmation of the Chapter 13

plan and grant such other and further relief as this Court deems just.



                                                        Respectfully Submitted,

                                                        BEERMANN LLC


                                                        /s/Jeffrey K. Gutman______________
                                                        One of its Attorneys


Jeffrey K. Gutman
Gutman & Associates LLC
4018 N. Lincoln Ave.
Chicago, Illinois 60618
(773) 472-4500
